Citation Nr: 1628356	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  15-24 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating (or evaluation) for service-connected acquired psychiatric disability that includes posttraumatic stress disorder (PTSD), in excess of 30 percent for the period from June 19, 2013 to April 22, 2014, and in excess of 70 percent from April 22, 2014.  

2.  Entitlement to an increased rating for the service-connected disability of shrapnel wound the right hand that includes scar, in excess of 10 percent from June 19, 2013.   

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from June 1943 to December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) from a February 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  

During the course of the appeal, the RO re-characterized the Veteran's right hand injury as a muscle disability under 38 C.F.R. §4.73, Diagnostic Code 5309 and granted a 10 percent disability rating effective from the date of claim.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015). 


FINDINGS OF FACT

1.  For the entire period on appeal from June 19, 2013, the Veteran's acquired psychiatric disability to include PTSD has more nearly approximated occupational and social impairment, with deficiencies in most areas due to such symptoms as depressed mood, anxiety, chronic sleep impairment, mild memory loss, difficulty in adapting to stressful circumstances, and suicidal ideation.  

2.  For the entire period on appeal from June 19, 2013, the service-connected residuals of a shrapnel wound scar of the right hand were manifested by pain, loss of strength, and limitation of motion. 

3.  The Veteran is service connected for an acquired psychiatric disability, to include PTSD (rated as 70 percent disabling), left arm scars, residuals of 3rd degree burns (rated as 10 percent disabling), residuals of shrapnel wound, right hand (rated as 10 percent disabling), tinnitus (rated as 10 percent disabling), painful burn scar, left upper extremity, with painful right thumb scar (rated as 10 percent disabling), with a combined schedular disability rating of 80 percent.  

4.  The Veteran is unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an increased disability rating of 70 percent for an acquired psychiatric disorder have been met for the rating period from June 19, 2013 to April 22, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  

2.  The criteria for an increased disability rating in excess of 70 percent for an acquired psychiatric disorder have not been met for any period.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for a disability rating in excess of 10 percent for the service-connected residuals of shrapnel wound and scar on the right hand have not been met or more nearly approximated for any period.  38 U.S.C.A § 1155 (West 2014); 
38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.71a, 4.73, 4.118, Diagnostic Code 5224, 5228, 5309, and 7804 (2015).  

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met from June 19, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Rating Criteria

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015). 

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered, and found inappropriate, the assignment of staged ratings for any part of the increased rating period on appeal.




Rating Acquired Psychiatric Disability 

The Veteran is now in receipt of a 30 percent rating for the service-connected disability of an acquired psychiatric disability that includes PTSD (was previously rated as psychastenia or anxiety type disorder) for the period from June 19, 2013, and a 70 percent rating from April 22, 2014.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Veteran has been service connected for an acquired psychiatric disability since December 1945, initially designated as psychastenia.  He filed a claim for increased rating on June 19, 2013.  As part of the claim, the Veteran requested service connection for PTSD.  

In the February 2014 rating decision on appeal, the RO increased the rating to 30 percent for the entire period from June 19, 2013 (date of claim for increase).  The Veteran's representative entered a notice of disagreement with the 30 percent rating assigned for the PTSD.  An August 2014 rating decision recharacterized the disability as PTSD, noting how the disorder was previously characterized, and granted a "staged" 70 percent rating for the period from April 22, 2014.  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the PTSD symptoms in determining the appropriate schedular rating assignment, and has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Throughout the increased rating appeal period, the Veteran has generally asserted that his psychiatric/PTSD symptoms and impairment are more severe than those contemplated by the 30 percent disability rating assigned.  In the April 2014 notice of disagreement, the representative wrote that the Veteran wanted at least a 50 percent rating for the psychiatric/PTSD disability.  Following the grant of a 70 percent rating for the period from April 22, 2014, the representative then contended that the Veteran should be entitled to a 70 percent rating from June 19, 2013.  See October 2014 statement.  The Veteran's representative couched the disagreement with the 30 percent stage of the rating in terms of an "earlier effective date of June 19, 2013 for the award of 70%" rating for the psychiatric/PTSD disability, even though this is not in fact an effective date issue, but is an increased rating that is staged, with a 30 percent rating from the June 19, 2013 date of claim for increase.  Even though this language suggests that the Veteran was only disagreeing with the 30 percent stage of the rating, and not the 70 percent stage of the rating, the representative also says the Veteran was "seeking at least 70%" rating, which suggests the appeal is not limited to a 70 percent rating; therefore, the Board will also consider whether a rating in excess of 70 percent is warranted for any period.  

After a review of all the evidence, lay and medical, the Board finds that, for the entire period on appeal from June 19, 2013, the acquired psychiatric disability now characterized as PTSD has been manifested by occupational and social impairment with symptoms that more nearly approximate the criteria for a 70 percent disability rating under Diagnostic Code 9411.  

The Veteran stated that he does not receive any treatment for the acquired psychiatric disability, either at VA or privately.  As such, there are no treatment records to review.  The Veteran had a VA mental health examination in February 2014 and July 2014.  
In February 2014, the Veteran was not diagnosed with PTSD but was diagnosed with an unspecified trauma or stressor related disorder.  The VA examiner reached this conclusion because the Veteran did not relate any avoidance symptoms to the examiner and had an insufficient number of negative alterations of cognition and mood symptoms.  The examiner did note that the Veteran had re-experiencing and hyperarousal symptoms that have become more distressing after he retired, due to less structure during the day.  The Veteran reported having distressing memories about his combat experience 2-3 times per week, dissociative reactions when he wakes up from a nightmare approximately 1-2 times per month, and multiple hyperarousal symptoms.  Since service separation, the Veteran has suffered from insomnia, irritability, exaggerated startle response, and concentration problems.  

The Veteran had another VA mental examination in July 2014.  At this time, the diagnosis was PTSD.  This VA examiner assessed that the Veteran had occupational and social impairment with occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The VA examiner noted that the Veteran suffers from the following PTSD symptoms: depressed mood, chronic sleep impairment, mild memory loss, difficulty in adapting to stressful circumstances, and suicidal ideation.  

At the February 2014 VA examination, the Veteran did not report any avoidance symptoms, but in July 2014 he reported that he used to do more social activities like bowl, but no longer does this as he lacked interest in going out with his family.  He also reported avoiding watching the news.  He reported arguing with his wife over the years due to emotions from his disability.  

Based upon the lay and medical evidence, the Board finds that, for the entire rating period on appeal from June 19, 2013, the Veteran's acquired psychiatric disability/PTSD has been manifested by occupational and social impairment with deficiencies in most areas due to such symptoms as chronic sleep impairment, mild memory loss, avoidance of crowds, depression, irritability, hypervigilance, poor concentration, intrusive thoughts, suicidal ideation, difficulty in adapting to stressful circumstances including work or a work like setting, and disturbances in mood, which more nearly approximate the criteria for a 70 percent disability rating under Diagnostic Code 9411.  38 C.F.R. §§ 4.3, 4.7, 4.130.  

The weight of the evidence is against a finding that the 100 percent rating criteria are met or more nearly approximated for any period.  While, the Veteran has endorsed suicidal ideation, the evidence does not show that he is in persistent danger of hurting himself.  Specifically, at his July 2014 VA examination he stated that he thought about this 20-30 years ago due to frustrations with his tinnitus.  For the entire rating period from June 19, 2013, the evidence does not show total social and occupational impairment due to the service-connected PTSD.  38 C.F.R. § 4.3, 4.7.  

Rating Residuals of Shrapnel Wound to Right Hand

The Veteran was service connected in March 1947 for a slight scar on his right hand that was a residual of shrapnel wound.  Recently, he has asserted that the scar is causing limitation of motion of the right thumb.  During the course of the Veteran's appeal the RO re-characterized his disability as a muscle injury to muscle group IX and granted a 10 percent disability rating based upon limitation of motion.  

The Veteran's right hand scar was initially rated by the RO under 38 C.F.R. § 4.188, Diagnostic Code 7802, for burn scars or other scars not the head, face, or neck, that are superficial and nonlinear.  In this decision, the Board will review all applicable rating criteria to determine which one grants the Veteran the highest benefit.  This will include the applicability of Diagnostic Codes 5224, 5228, 5309, 7802, and 7804.  

38 C.F.R. § 4.71a, Diagnostic Code 5224, for ankylosis of the thumb provides a 20 percent rating for unfavorable ankylosis and a 10 percent rating for favorable ankylosis of the thumb.  

38 C.F.R. § 4.71a, Diagnostic Code 5228, regarding limitation of motion of the thumb provides a 20 percent rating if there is a gap of more than 2 inches (5.1 cm).  With a gap of one to two inches a 10 percent rating is granted and with a gap of less than one inch, a non-compensable rating is warranted.  

38 C.F.R. § 4.73, Diagnostic Code 5309 for injuries to muscle group IX, states this should be rated under limitation of motion with a 10 percent minimum rating.  

38 C.F.R. § 4.118, Diagnostic Code 7802 provides a 10 percent rating for scars that are superficial and nonlinear that take up an area of 144 square inches.  

38 C.F.R. § 4.118, Diagnostic Code 7804, one or two scars that are unstable or painful provides a 10 percent rating.  Note (3) provides that scars evaluated under diagnostic codes 7800, 7801, 7802, 7805 may also receive an evaluation under this diagnostic code, when applicable.  

The Veteran underwent a VA examination in February 2014 where he reported an increase in hand pain and the inability to complete many tasks involving the hand including but not limited to gripping, grasping, holding, and carrying objects.  He reported an inability to make a complete fist with his thumb and the inability to move his thumb into certain positions.  He stated that he occasionally uses "arthritis" medication to alleviate his chronic pain.  As of the date of the examination, he had received no interjoint steroid injections.  The Veteran further reported flare-ups of pain when the weather changes or when gripping a can for long periods of time.  The VA examiner noted limitation of motion, but the Veteran still maintained the ability to oppose the thumb, with a distance gap of 1 to 2 inches with pain.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  The examiner also noted that the Veteran has functional loss or functional impairment due to this disability, including pain on movement, deformity, atrophy of disuse, and ankylosis of the right thumb.  There was a finding of degenerative arthritis of the right hand based on imaging evidence.  The examiner also performed a muscle examination on the Veteran and determined that he had extensive deformity and pain, particularly of the metacarpal-phalangeal joint (MCPJ), due to a shrapnel injury.  

The Veteran had an additional VA examination in July 2014.  The Veteran stated that in the past 2-3 years the strength of his right hand had decreased, he could no longer open a jar, he could hardly write, had challenges using a comb and brush, and using a cane with the right hand.  Upon examination it was noted that the right thumb was painful.  The entire total area of this scar on the right hand is 6cm squared.  The VA examiner described the right hand as having limitation of function because the Veteran cannot fully oppose his thumb to his fingers, noting that the Veteran has 4/5 strength with significant weakness of his thumb limiting hand grasp.  The VA examiner opined that the progressive weakness of the Veteran's right hand is secondary to the shrapnel injury.  

The Board has reviewed several different diagnostic codes to determine which one may give the Veteran the highest rating.  The Veteran was previously rated under Diagnostic Code 7802, but in order to receive a compensable rating under that Diagnostic Code, the Veteran would have to have a scar that is an area of 144 square inches; the Veteran's scar is not that big.  The RO in May 2015 re-characterized the Veteran's disability from a scar to a muscle injury with limitation of motion and granted a 10 percent rating under Diagnostic Codes 5309-5228.  Then they combined his right scar and left arm scar to give a 10 percent rating for his scars under Diagnostic Code 7804.  

Under Diagnostic Code 5309 the Veteran is rated under Diagnostic Code 5228 for limitation of motion and in order to receive a higher rating under this Diagnostic Code the evidence would need to show a gap of more than two inches or 5.1 cm.  On the most recent VA examinations in 2014, limitation of motion that was severe enough to warrant a higher rating under this criteria was not shown.  Under Diagnostic Code 5224, in order for the Veteran to receive a higher rating of 20 percent the evidence would have to show unfavorable ankylosis of the thumb.  Under Diagnostic Code 7804 the evidence would have to show that the Veteran has three or four scars that are unstable or painful in order to receive a 20 percent rating.  

As the RO increased the rating to 10 percent during the course of the appeal, for the entire rating period from June 19, 2013, the Boards finds that the criteria for a rating in excess of 10 percent are not warranted for any period.  38 C.F.R. §§ 4.3, 4.7, 4.71a, 4.73, 4.118.

Extraschedular Consideration 

The Board has considered whether referral for an extraschedular rating would have been warranted for PTSD or for the right hand scar and residuals for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, for the acquired psychiatric disorder/PTSD, the Board finds that all the symptomatology and impairment caused by the Veteran's psychiatric disorder/PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has been manifested by chronic sleep impairment, mild memory loss, avoidance of crowds, depression, irritability, hypervigilance, poor concentration, intrusive thoughts, angry outbursts, suicidal ideation, difficulty in adapting to stressful circumstances including work or a work like setting, impaired judgment, and disturbances in mood. 

To the extent that some of the Veteran's symptomatology is not directly listed in the rating criteria, the Board finds that the symptoms of avoidance of crowds is like or similar to social impairment because it limits interaction with others.  Additionally, the Veteran mentioned that he would make up excuses to not interact with his family.  

These symptoms and degree of social and occupational impairment are part of the schedular rating criteria.  The level of occupational and social impairment is explicitly part of the schedular rating criteria.  Moreover, the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan at 443.

Turning to the first step of the extraschedular analysis for the right hand residuals that include a scar, the Board finds that the symptomatology and impairment caused by the right hand scar and residuals are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Codes 5224, 5228, 5309, 7802, and 7804, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's scar has been manifested by limitation of motion, favorable ankylosis of the right thumb, loss grip strength, and pain.  The Board has considered all applicable diagnostic codes based upon the reported symptoms and finds that the rating criteria take into consideration all of these symptoms and functional impairments.  Further, the Board has attempted to maximize the Veteran's disability rating by finding the highest criteria that most nearly approximates his symptoms.    

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran regarding the service-connected residuals of shrapnel wound to the right hand are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  In the absence of exceptional factors associated with the service-connected psychiatric disorder/PTD and residuals of a shrapnel wound to the right hand, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

TDIU 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent rating.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b). 

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a). 
If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

 Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2015).

In this case, the combined schedular disability rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16(a) have been met.  The Veteran has a combined schedular disability rating of 80 percent, to include the following service-connected disabilities: PTSD, rated as 70 percent disabling; left arm scars, residuals of 3rd degree burns, rated as 10 percent disabling; residuals of shrapnel wound, right hand, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; painful burn scar, left upper extremity, with painful right thumb scar, rated as 10 percent disabling.  As the combined schedular disability rating is in excess of 70 percent, and as the rating for PTSD is in excess of 40 percent, the combined schedular rating eligibility requirements of 38 C.F.R. § 4.16(a) have been met.  

The Veteran contends that his service-connected disabilities are sufficient to prevent him from obtaining or maintaining substantially gainful employment.  He has not worked since 1988.  He has reported that his tinnitus, PTSD, and injury to his right hand make it impossible for him to find employment.  

After reviewing all the evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  A VA examination for psychiatric disorder/PTSD in July 2014 resulted in the examiner's assessment that the Veteran had decrease in work efficiency and intermittent period of inability to perform occupational tasks due to the service-connected PTSD.  The Veteran gave a history of having stopped work in 1988, and that, when he was working, he had three to four arguments per week with co-workers, with formal reprimands and threats of being fired, though he was not actually fired.  

At the February 2014 examination of the right hand, the VA examiner noted that the right hand injury impacts the Veteran's ability to work because the Veteran requires assistance with dressing, undressing, buttoning, unbuttoning, zipping, unzipping, tying, and untying, requires larger utensils for grip and grasp, and cannot use thin pens or pencils to write.  

At the July 2014 examination of the right hand, the VA examiner determined that the Veteran could not work with his right hand.  At the February 2014 examination, the Veteran stated that his tinnitus is so bothersome that it impacts ordinary conditions of daily life including his ability to work.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the combination of PTSD and physically impairing service-connected disabilities would render the Veteran unemployable.  The evidence of record indicates that the Veteran is unlikely to be able to retain any employment due to the PTSD irritability and inability to adapt to stressful circumstances.  Further, the Veteran is not able to use his right hand in a work setting.  

Given the combination of physical and mental limitations due to the service-connected disabilities, the Board finds that the Veteran's service-connected disabilities are of sufficient severity to preclude him from obtaining or maintaining substantially gainful employment.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  
  

 In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In this case, VA provided the Veteran a notice letter in January 2014 that fully addressed all notice elements and was sent prior to the February 2014 rating decision.  This letter informed the Veteran of what evidence was required to substantiate the underlying claims, and of the Veteran's and VA's respective duties for obtaining evidence, and requested the Veteran to notify VA of all treatment and that he may send in statements (his or from others) regarding how the disabilities affect him.  Much of the information was supplied in an attachment, "What the Evidence Must Show."  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 
38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4).  The Veteran was provided VA examinations in February 2014 and July 2014, which are adequate for the purposes of rating as they involved a review of the Veteran's pertinent history as well as a clinical evaluation of the Veteran.  See generally Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007). 
  
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed, and no further assistance to the Veteran in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

An increased disability rating of 70 for an acquired psychiatric disability/PTSD, for the appeal period from June 19, 2013 to April 22, 2014, is granted.  

A rating in excess of 10 percent for right hand residuals of shrapnel wound that include a scar is denied.  

A TDIU from June 19, 2013 is granted.  


____________________________________________
J. PARKER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


